CHARLES J. SCHUCK, Judge.
Claimant, Luther C. Dulaney, is engaged in the business of handling and selling automobiles in the city of Wheeling, West Virginia, and as such was required to file with the state tax commissioner its business and occupation tax report, under the so-called gross sales act; and in the year 1937 paid a total tax of $1036.59 as its gross sales tax due and payable to the state. An examination later by the representative of the state tax commissioner’s office revealed that the tax had been overpaid and that claimant was entitled to a refund of $302.17. Application was duly and legally made to the state tax commissioner’s office for the said refund and the matter is submitted to this court for its consideration.
The state tax commissioner agrees that the claimant is entitled to the refund aforesaid and the attorney general’s office, through the assistant attorney general, approves the claim as one in which a refund should be made to the claimant in the amount aforesaid. Accordingly we make an award to the said claimant, Luther C. Dulaney, doing business as the Dulaney Motor Company in the amount of three hundred two dollars and seventeen cents ($302.17).
In view of the fact that the claim is presented in the name of the Dulaney Motor Company which is the business name used by the owner, Luther C. Dulaney, receipt should be executed accordingly if and when the legislature authorizes the payment of the claim by an appropriation to be made in accordance with the facts herein set forth.